DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 08/09/2022. Claims 1-13 are presently pending and are presented for examination. Claims 1-4 have been amended. Claims 5-13 have been added. 
Reply to Remarks
Applicant’s amendments, see Applicant’s Remarks, filed on 08/09/2022, on page 1, with regards to claim objections have been considered and are persuasive. 
Applicant’s amendments, see Applicant’s Remarks, filed on 08/09/2022, on pages 1-3, have been considered and are not persuasive. Applicant has argued that the prior art of record of Kurokawa does not disclose “an automatic loading operation of a loading machine, ... the automatic loading operation being configured to cause the bucket to move to a loading position and to perform a loading motion” and “generat[ing] an operation signal for raising the work equipment… in response to the stop command”. Examiner respectfully disagrees. 
The applied Ishibashi reference in paragraphs 20 and 25 discloses a retract button, located on a control panel, as well as a standby position button that performs a repetitive excavator movement that is interrupted by the button’s activation thus halting any loading/unloading/swinging operation. Therefore, Ishibashi does teach an operating device that controls the automatic operation of the excavator and stopping movement when the operator issues such commands. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Ishibashi et al, JP-2002115271-A, and further in view of Kurokawa et al., US-20200299924-A1, hereinafter referred to as Ishibashi, and Kurokawa (Translations by EPO). 
As per claim 1
Ishibashi discloses [a] control device configured to control an automatic loading operation of a loading machine (the automatic driving controller 61 stores a teaching processing unit 600 - Ishibashi ¶18) the loading machine including a swing body that is configured to swing about a center thereof (a turning motor 110 for turning the turning body 11- Ishibashi ¶15) and a work equipment that is attached to the swing body and has a bucket (a boom cylinder 120 for driving the boom 12, and an arm cylinder 130 for driving the arm 13 - Ishibashi ¶15 and Fig 1 (1)), the automatic loading operation being configured to cause the bucket to move to a loading position and to perform a loading motion, the control device comprising a processor that is configured to (a driving stop button 500 for stopping the automatic driving of the automatic driving shovel 1, a driving start button 501 for starting the automatic driving of the automatic driving shovel 1, A standby position button 502 for retracting the automatic excavator 1 to a position where the operator can get on and off at the end of automatic operation, an emergency stop button 503, if the standby position button 502 is operated, the repeated operation of the automatic operation shovel 1 is interrupted – Ishibashi ¶20, ¶25 and Figs 4 A-D): generate an operation signal of the work equipment (As shown in detail in FIG. 2, the automatic driving controller 61 includes a teaching processing unit 600 - Ishibashi ¶18) and the swing body for moving the bucket to the loading position (a revolving body 10 which is pivotally mounted on the traveling body 11, earth discharge position– Ishibashi ¶15, ¶23 and Figs 4 A-D) based on receiving an start command (a start button (START) 504 for starting an engine of the automatic operation shovel 1 - Ishibashi ¶20), of the automatic loading operation (The automatic driving controller 61…A drive current is output to each of the proportional solenoid valves 62 for operating the boom 12, the arm 13, and the bucket 14- Ishibashi ¶24 and ¶27); generate an operation signal for braking a swing of the swing body (the calculation from the teaching position data output from the teaching position output part 606 so that the automatic driving shovel 1 operates smoothly - Ishibashi ¶18), based on receiving a stop command of the automatic loading operation (When an operation stop button 500 provided in an operation box 5 is operated from this state, automatic operation of an automatic operation shovel 1 is stopped – Ishibashi ¶25), generate an operation signal for retracting the work equipment (and a standby position button 502 for retracting the automatic operation shovel 1 to a position allowing the operator to get on and off at the end of the automatic operation or the like are provided - Ishibashi ¶20), in response to the stop command of the automatic loading operation (When an operation stop button 500 provided in an operation box 5 is operated from this state, automatic operation of an automatic operation shovel 1 is stopped – Ishibashi ¶25).
Ishibashi does not teach based on when a height of the bucket is being lower than the loading position.
However, Kurokawa teaches based on when a height of the bucket is being lower than the loading position (Furthermore, the machine guidance device 50 may automatically assist with the movement of the attachment so that the working part of the attachment will not enter the approach limit area. Specifically, for example, when the operator manually performs an arm closing operation, the automatic control part 54 invalidates the operation of the arm operating lever in response to determining that the teeth tips of the bucket 6 go on to enter the approach limit area. Alternatively, the automatic control part 54 may prevent the teeth tips of the bucket 6 from entering the approach limit area by automatically extending the boom cylinder 7 to raise the boom 4 – Kurokawa ¶143).
Ishibashi discloses an excavator with a computer. Kurokawa teaches an excavator that detects when the operator commands the arm to enter a restricted area, whose computer then invalidates the operator’s commands and raises the arm to avoid the restricted area. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ishibashi an excavator with a computer by an excavator that detects when the operator commands the arm to enter a restricted area, whose computer then invalidates the operator’s commands and raises the arm to avoid the restricted area, as taught by Kurokawa, to prevent the bucket from entering an area that might cause damage in the event an operator commands such movement.
As per claim 2
Ishibashi in view of Kurokawa, discloses [t]he control device according to claim 1, and Ishibashi further discloses processor is further configured to stop generating the operation signal for (the calculation from the teaching position data output from the teaching position output part 606 so that the automatic driving shovel 1 operates smoothly - Ishibashi ¶18). 
Ishibashi does not teach raising the work equipment based on the height of the bucket being equal to or higher than the loading position.
However, Kurokawa teaches raising the work equipment based on the height of the bucket being equal to or higher than the loading position (Furthermore, the machine guidance device 50 may automatically assist with the movement of the attachment so that the working part of the attachment will not enter the approach limit area. Specifically, for example, when the operator manually performs an arm closing operation, the automatic control part 54 invalidates the operation of the arm operating lever in response to determining that the teeth tips of the bucket 6 go on to enter the approach limit area. Alternatively, the automatic control part 54 may prevent the teeth tips of the bucket 6 from entering the approach limit area by automatically extending the boom cylinder 7 to raise the boom 4 – Kurokawa ¶143).
Ishibashi discloses an excavator with a computer. Kurokawa teaches an excavator that detects when the operator commands the arm to enter a restricted area, whose computer then invalidates the operator’s commands and raises the arm to avoid the restricted area. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ishibashi an excavator with a computer by an excavator that detects when the operator commands the arm to enter a restricted area, whose computer then invalidates the operator’s commands and raises the arm to avoid the restricted area, as taught by Kurokawa, to prevent the bucket from entering an area that might cause damage in the event an operator commands such movement.
As per claim 4
Ishibashi in view of Kurokawa, discloses [a] control method for a loading machine for controlling an automatic loading operation of a loading machine (A data transfer device and a transmission antenna are provided for transmitting the detected crushed stone level signal to a control device of an automatic driving shovel… the automatic driving shovel is automatically stopped before the loading operation, so that the automatic driving shovel can be operated according to the processing capacity of the crushing crusher - Ishibashi ¶4), the loading machine including a swing body that is configured to swing about a center thereof (a turning motor 110 for turning the turning body 11- Ishibashi ¶15), and a work equipment that is attached to the swing body and has a bucket (a boom cylinder 120 for driving the boom 12, and an arm cylinder 130 for driving the arm 13 - Ishibashi ¶15 and Fig 1 (1)), the automatic loading operation being configured to cause the bucket to move to a loading position and to perform a loading motion, the control method comprising (a driving stop button 500 for stopping the automatic driving of the automatic driving shovel 1, a driving start button 501 for starting the automatic driving of the automatic driving shovel 1, A standby position button 502 for retracting the automatic excavator 1 to a position where the operator can get on and off at the end of automatic operation, an emergency stop button 503, if the standby position button 502 is operated, the repeated operation of the automatic operation shovel 1 is interrupted – Ishibashi ¶20, ¶25 and Figs 4 A-D): generating an operation signal of the work equipment (As shown in detail in FIG. 2, the automatic driving controller 61 includes a teaching processing unit 600 - Ishibashi ¶18), and the swing body for moving the bucket to the loading position (a revolving body 10 which is pivotally mounted on the traveling body 11, earth discharge position– Ishibashi ¶15, ¶23 and Figs 4 A-D) based on receiving a start command of the automatic loading operation (an operation start button 501 for starting the automatic operation of the automatic operation excavator 1 – Ishibashi ¶20); generate an operation signal for braking a swing of the swing body based on receiving a stop command of the automatic loading operation (the calculation from the teaching position data output from the teaching position output part 606 so that the automatic driving shovel 1 operates smoothly - Ishibashi ¶18); and generating an operation signal for raising the work equipment (and a standby position button 502 for retracting the automatic operation shovel 1 to a position allowing the operator to get on and off at the end of the automatic operation or the like are provided - Ishibashi ¶20), in response to the stop command of the automatic loading operation (When an operation stop button 500 provided in an operation box 5 is operated from this state, automatic operation of an automatic operation shovel 1 is stopped – Ishibashi ¶25). 
Ishibashi does not teach based on a height of the bucket being lower than the loading position.
However, Kurokawa teaches based on a height of the bucket being lower than the loading position (Furthermore, the machine guidance device 50 may automatically assist with the movement of the attachment so that the working part of the attachment will not enter the approach limit area. Specifically, for example, when the operator manually performs an arm closing operation, the automatic control part 54 invalidates the operation of the arm operating lever in response to determining that the teeth tips of the bucket 6 go on to enter the approach limit area. Alternatively, the automatic control part 54 may prevent the teeth tips of the bucket 6 from entering the approach limit area by automatically extending the boom cylinder 7 to raise the boom 4 – Kurokawa ¶143).
Ishibashi discloses an excavator with a computer. Kurokawa teaches an excavator that detects when the operator commands the arm to enter a restricted area, whose computer then invalidates the operator’s commands and raises the arm to avoid the restricted area. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ishibashi an excavator with a computer by an excavator that detects when the operator commands the arm to enter a restricted area, whose computer then invalidates the operator’s commands and raises the arm to avoid the restricted area, as taught by Kurokawa, to prevent the bucket from entering an area that might cause damage in the event an operator commands such movement.  
As per claim 5
Ishibashi further discloses further comprising: generating the operation signal for raising the work equipment until the work equipment reaches a predetermined height or until a swing speed of the swing body becomes less than a predetermined speed in response to the stop command of the automatic loading operation (and a standby position button 502 for retracting the automatic operation shovel 1 to a position allowing the operator to get on and off at the end of the automatic operation or the like are provided, When an operation stop button 500 provided in an operation box 5 is operated from this state, automatic operation of an automatic operation shovel 1 is stopped, and when a stand by position button 502 is operated, repeated operation of an automatic operation shovel 1 is interrupted and an automatic operation shovel 1 is automatically moved to a standby position., if the stop button 505 is operated, the engine mounted on the automatic driving shovel 1 is stopped.  - Ishibashi ¶20 & ¶25).
Ishibashi does not teach based on the height of the bucket being lower than the loading position.
However, Kurokawa teaches based on the height of the bucket being lower than the loading position (Furthermore, the machine guidance device 50 may automatically assist with the movement of the attachment so that the working part of the attachment will not enter the approach limit area. Specifically, for example, when the operator manually performs an arm closing operation, the automatic control part 54 invalidates the operation of the arm operating lever in response to determining that the teeth tips of the bucket 6 go on to enter the approach limit area. Alternatively, the automatic control part 54 may prevent the teeth tips of the bucket 6 from entering the approach limit area by automatically extending the boom cylinder 7 to raise the boom 4 – Kurokawa ¶143).
Ishibashi discloses an excavator with a computer. Kurokawa teaches an excavator that detects when the operator commands the arm to enter a restricted area, whose computer then invalidates the operator’s commands and raises the arm to avoid the restricted area. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ishibashi an excavator with a computer by an excavator that detects when the operator commands the arm to enter a restricted area, whose computer then invalidates the operator’s commands and raises the arm to avoid the restricted area, as taught by Kurokawa, to prevent the bucket from entering an area that might cause damage in the event an operator commands such movement.
As per claim 6
Ishibashi further discloses stopping the generation of the operation signal for (the calculation from the teaching position data output from the teaching position output part 606 so that the automatic driving shovel 1 operates smoothly - Ishibashi ¶18). 
Ishibashi does not teach raising the work equipment based on the height of the bucket being equal to or higher than the loading point.
However, Kurokawa teaches raising the work equipment based on the height of the bucket being equal to or higher than the loading point (Furthermore, the machine guidance device 50 may automatically assist with the movement of the attachment so that the working part of the attachment will not enter the approach limit area. Specifically, for example, when the operator manually performs an arm closing operation, the automatic control part 54 invalidates the operation of the arm operating lever in response to determining that the teeth tips of the bucket 6 go on to enter the approach limit area. Alternatively, the automatic control part 54 may prevent the teeth tips of the bucket 6 from entering the approach limit area by automatically extending the boom cylinder 7 to raise the boom 4 – Kurokawa ¶143).
Ishibashi discloses an excavator with a computer. Kurokawa teaches an excavator that detects when the operator commands the arm to enter a restricted area, whose computer then invalidates the operator’s commands and raises the arm to avoid the restricted area. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ishibashi an excavator with a computer by an excavator that detects when the operator commands the arm to enter a restricted area, whose computer then invalidates the operator’s commands and raises the arm to avoid the restricted area, as taught by Kurokawa, to prevent the bucket from entering an area that might cause damage in the event an operator commands such movement.
As per claim 7
Ishibashi further discloses wherein the processor is further configured to, generate the operation signal for raising the work equipment until the work equipment reaches a predetermined height or until a swing speed of the swing body becomes less than a predetermined speed in response to the stop command of the automatic loading operation (and a standby position button 502 for retracting the automatic operation shovel 1 to a position allowing the operator to get on and off at the end of the automatic operation or the like are provided… to an automatic operation controller 61, When an operation stop button 500 provided in an operation box 5 is operated from this state, automatic operation of an automatic operation shovel 1 is stopped, and when a stand by position button 502 is operated, repeated operation of an automatic operation shovel 1 is interrupted and an automatic operation shovel 1 is automatically moved to a standby position., if the stop button 505 is operated, the engine mounted on the automatic driving shovel 1 is stopped.  - Ishibashi ¶20 & ¶25).
Ishibashi does not teach based on the height of the bucket being lower than the loading position.
However, Kurokawa teaches based on the height of the bucket being lower than the loading position (Furthermore, the machine guidance device 50 may automatically assist with the movement of the attachment so that the working part of the attachment will not enter the approach limit area. Specifically, for example, when the operator manually performs an arm closing operation, the automatic control part 54 invalidates the operation of the arm operating lever in response to determining that the teeth tips of the bucket 6 go on to enter the approach limit area. Alternatively, the automatic control part 54 may prevent the teeth tips of the bucket 6 from entering the approach limit area by automatically extending the boom cylinder 7 to raise the boom 4 – Kurokawa ¶143).
Ishibashi discloses an excavator with a computer. Kurokawa teaches an excavator that detects when the operator commands the arm to enter a restricted area, whose computer then invalidates the operator’s commands and raises the arm to avoid the restricted area. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ishibashi an excavator with a computer by an excavator that detects when the operator commands the arm to enter a restricted area, whose computer then invalidates the operator’s commands and raises the arm to avoid the restricted area, as taught by Kurokawa, to prevent the bucket from entering an area that might cause damage in the event an operator commands such movement.
As per claim 8
Ishibashi further discloses wherein the processor is further configured to output (i) a braking control signal to a braking device that is configured to brake a swing motion of the swing body and (ii) the operation signal of the work equipment for raising the work equipment (and a standby position button 502 for retracting the automatic operation shovel 1 to a position allowing the operator to get on and off at the end of the automatic operation or the like are provided… to an automatic operation controller 61, When an operation stop button 500 provided in an operation box 5 is operated from this state, automatic operation of an automatic operation shovel 1 is stopped, and when a stand by position button 502 is operated, repeated operation of an automatic operation shovel 1 is interrupted and an automatic operation shovel 1 is automatically moved to a standby position., if the stop button 505 is operated, the engine mounted on the automatic driving shovel 1 is stopped.  - Ishibashi ¶20 & ¶25).
As per claim 9
Ishibashi further discloses wherein the stop command of the automatic loading operation is generated based on an operation of a switch by an operator (and a standby position button 502 for retracting the automatic operation shovel 1 to a position allowing the operator to get on and off at the end of the automatic operation or the like are provided… to an automatic operation controller 61, When an operation stop button 500 provided in an operation box 5 is operated from this state, automatic operation of an automatic operation shovel 1 is stopped, and when a stand by position button 502 is operated, repeated operation of an automatic operation shovel 1 is interrupted and an automatic operation shovel 1 is automatically moved to a standby position., if the stop button 505 is operated, the engine mounted on the automatic driving shovel 1 is stopped.  - Ishibashi ¶20 & ¶25).
As per claim 10
Ishibashi further discloses wherein the stop command of the automatic loading operation is generated based on at least one of: a swing operation being performed by an operation device in a direction opposite to a swing direction of the swing body during the automatic loading operation, the operation device being provided on the loading machine and configured to operate the loading machine; or a traveling operation of the loading machine (and a standby position button 502 for retracting the automatic operation shovel 1 to a position allowing the operator to get on and off at the end of the automatic operation or the like are provided… to an automatic operation controller 61, When an operation stop button 500 provided in an operation box 5 is operated from this state, automatic operation of an automatic operation shovel 1 is stopped, and when a stand by position button 502 is operated, repeated operation of an automatic operation shovel 1 is interrupted and an automatic operation shovel 1 is automatically moved to a standby position., if the stop button 505 is operated, the engine mounted on the automatic driving shovel 1 is stopped.  - Ishibashi ¶20 & ¶25).
As per claim 12
Ishibashi does not disclose wherein the stop command of the automatic loading operation is generated based on a traveling operation of the loading machine.
However, Kurokawa teaches wherein the stop command of the automatic loading operation is generated based on a traveling operation of the loading machine (Furthermore, the machine guidance device 50 may automatically assist with the movement of the attachment so that the working part of the attachment will not enter the approach limit area. Specifically, for example, when the operator manually performs an arm closing operation, the automatic control part 54 invalidates the operation of the arm operating lever in response to determining that the teeth tips of the bucket 6 go on to enter the approach limit area. Alternatively, the automatic control part 54 may prevent the teeth tips of the bucket 6 from entering the approach limit area by automatically extending the boom cylinder 7 to raise the boom 4 – Kurokawa ¶143).
Ishibashi discloses an excavator with a computer. Kurokawa teaches an excavator that detects when the operator commands the arm to enter a restricted area, whose computer then invalidates the operator’s commands and raises the arm to avoid the restricted area. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ishibashi an excavator with a computer by an excavator that detects when the operator commands the arm to enter a restricted area, whose computer then invalidates the operator’s commands and raises the arm to avoid the restricted area, as taught by Kurokawa, to prevent the bucket from entering an area that might cause damage in the event an operator commands such movement.
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Ishibashi and Kurokawa, as per claim 1, and further in view of Kamado et al., US-20170058490-A1, hereinafter referred to as Ishibashi, Kurokawa, and Kamado (Translations by EPO).
As per claim 3
Ishibashi in view of Kurokawa, discloses [t]he control device according to claim 1, and Ishibashi further discloses wherein the processor is further configured to (the calculation from the teaching position data output from the teaching position output part 606 so that the automatic driving shovel 1 operates smoothly - Ishibashi ¶18).
Ishibashi does not disclose stop generating the operation signal for raising the work equipment based on a swing speed of the swing body becoming less than a predetermined speed.
However, Kurokawa teaches for raising the work equipment (Furthermore, the machine guidance device 50 may automatically assist with the movement of the attachment so that the working part of the attachment will not enter the approach limit area. Specifically, for example, when the operator manually performs an arm closing operation, the automatic control part 54 invalidates the operation of the arm operating lever in response to determining that the teeth tips of the bucket 6 go on to enter the approach limit area. Alternatively, the automatic control part 54 may prevent the teeth tips of the bucket 6 from entering the approach limit area by automatically extending the boom cylinder 7 to raise the boom 4 – Kurokawa ¶143).
Ishibashi discloses an excavator with a computer. Kurokawa teaches an excavator that detects when the operator commands the arm to enter a restricted area, whose computer then invalidates the operator’s commands and raises the arm to avoid the restricted area. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ishibashi an excavator with a computer by an excavator that detects when the operator commands the arm to enter a restricted area, whose computer then invalidates the operator’s commands and raises the arm to avoid the restricted area, as taught by Kurokawa, to prevent the bucket from entering an area that might cause damage in the event an operator commands such movement.  
However, Kamado teaches stop generating the operation signal, based on a swing speed of the swing body becoming less than a predetermined speed (The revolving body 3 is revolved due to being driven by a revolving motor 32 (refer to FIG. 2) which will be described later, In detail, the system stop conditions are when both of the following two conditions are satisfied…Condition 1—The operation speed of the revolving motor 32 is reduced to be equal or less than a predetermined speed…Condition 2—The torque command value to the power generator motor 31 is zero. Accordingly, the entire system of the electrical equipment system is stopped when the operation speed of the revolving motor 32 is reduced to be equal or less than a predetermined speed and power generating using the power generator motor 31 is stopped after the output torque of the engine is reduced and there is a command to stop the revolving motor 32 due to the second level of output restrictions. Kamado ¶36, ¶107-110).
Ishibashi discloses an excavator with a computer. Kamado teaches an excavator where the rotational speed of the main body goes below a threshold, the electrical system is turned off, cutting power and preventing any computers from transmitting instructions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ishibashi an excavator with a computer by an excavator where the rotational speed of the main body goes below a threshold, the electrical system is turned off, cutting power and preventing any computers from transmitting instructions, as taught by Kamado, to prevent unwanted activation of the excavator’s parts when the excavator’s body’s rotational rate is below a threshold. 
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Ishibashi and Kurokawa, as per claim 1, and further in view of Ooki et al., US-20090055056-A1, hereinafter referred to as Ooki. 
As per claim 11
Ishibashi does not disclose wherein the stop command of the automatic loading operation is generated based on a swing operation being performed by an operation device in a direction opposite to a swing direction of the swing body during the automatic loading operation, the operation device being provided on the loading machine and configured to operate the loading machine.
Ooki teaches wherein the stop command of the automatic loading operation is generated based on a swing operation being performed by an operation device in a direction opposite to a swing direction of the swing body during the automatic loading operation, the operation device being provided on the loading machine and configured to operate the loading machine (The reverse lever judging device…For the reverse lever, the reverse lever judging device 32 calculates, as the command torque Tcomswpm, the reverse lever command torque Tcomsw.minus calculated by the actual rotating speed-relief torque table 110 and sign inversion device 31 and outputs it to the swing-purpose inverter 28 a., swing-drive operation…sudden stopping of the upperstructure can be prevented – Ooki ¶89 & ¶90).
Ishibashi discloses an excavator with a computer. Ooki teaches an excavator that stops the swinging operation when an operator issues an opposite swing command to the direction that the upper swing body is actively rotating in.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ishibashi an excavator with a computer, with an excavator that stops the swinging operation when an operator issues an opposite swing command to the direction that the upper swing body is actively rotating in, as taught by Ooki, for enhancing safety, see Ooki ¶90.
Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Ishibashi and Kurokawa, as per claim 1, and further in view of Moon, KR 101695914 B1, hereinafter referred to as Moon. 
As per claim 13
Ishibashi does not disclose wherein the stop command of the automatic loading operation is generated based on a detection device detecting a failure of the automatic loading operation, the detection device being provided on the loading machine and configured to detect a three dimensional position of an object present in a detecting direction.
Moon teaches wherein the stop command of the automatic loading operation is generated based on a detection device detecting a failure of the automatic loading operation, the detection device being provided on the loading machine and configured to detect a three dimensional position of an object present in a detecting direction (how to adjust the excavator remotely or generated excavation plans created using the 3D working environment modeling the real excavators and integrated excavator moving command transfer…command of the excavator stopped the excavator during obstacle detection occurs., excavator to the upper body rotates only rear sensors and a rearview camera are insufficient to determine the obstacles within the turning radius visually - Moon Figures 7 & 10 +  ¶7 & ¶8).
Ishibashi discloses an excavator with a computer. Moon discloses an excavator that utilizes imagers to detect nearby objects and prevent collisions by stopping the swinging action of the upper body based on those object detections. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ishibashi an excavator with a computer, with an excavator that utilizes imagers to detect nearby objects and prevent collisions by stopping the swinging action of the upper body based on those object detections, as taught by Moon, to improve the stability, see Moon ¶24. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this
Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after
the end of the THREE-MONTH shortened statutory period, then the shortened statutory period
will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR
1.136(a) will be calculated from the mailing date of the advisory action. In no event, however,
will the statutory period for reply expire later than SIX MONTHS from the date of this final
action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668